Citation Nr: 0032343	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation for bilateral 
otitis media.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen the issue of service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  He has also asserted having additional 
active service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Boston, Massachusetts Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran is noted to have testified before this member of 
the Board at a Travel Board hearing held in May 2000.

The issues concerning entitlement to service connection for 
tinnitus and increased evaluations for bilateral hearing loss 
and otitis media will be addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  In July 1982, the RO notified the veteran that it was 
denying his claim for service connection for a bilateral knee 
disorder in a June 1992 determination.  The veteran did not 
appeal within one year of being notified.

2.  The additional evidence submitted since July 1982 
includes a 1981 post service treatment record showing 
continued treatment of knee problems after service, and 
testimony indicating that the veteran is receiving VA 
treatment for knee problems.

3.  This information has not previously been considered and 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The June 1982 RO determination, which denied entitlement 
to service connection for a bilateral knee disorder is final. 
38 U.S.C.A. § 4005 (1982); 38 C.F.R. § 19.153 (1982); 
(currently 38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.1103 (1999)).

2.  Evidence accumulated since the June 1982 RO determination 
is new and material. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1982, the RO denied service connection for a 
bilateral knee disability.  Notification was sent on July 7, 
1982.  The veteran did not appeal this decision within one 
year of this letter and the decision became final.  38 C.F.R. 
§§ 3.104, 19.118 (1982).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993). The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991). However, a decision by the U.S. Court of Appeals for 
the Federal Circuit invalidated this standard on the grounds 
that it could impose a higher burden on a veteran than 
imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. § 
3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc).

The veteran's August 1976 induction examination showed no 
evidence of right knee problems, although the report of 
medical history reflects right knee trauma in 1960, when it 
locked while running.  Service medical records reveal that 
the veteran was treated inservice for both left and right 
knee problems.  In October 1979, he was treated for a left 
knee MCL sprain, and chondromalacia.  In March 1980, he was 
treated for right knee complaints which were assessed as 
probable LCL sprain, resolving and chondromalacia.  His May 
1980 separation examination was normal, although the report 
of medical history noted knees chondromalacia patella.

Evidence previously before the RO includes a report from a 
January 1982 VA examination, which noted complaints of knee 
problems, which were said not to be getting better.  The 
knees were said to give out every 2 or 3 months, and that it 
was painful to stand or walk.  There was no evidence of 
tenderness, swelling or deformity.  Range of motion was full 
without crepitus.  The assessment was internal derangement of 
the knees by history.  

Evidence received after the prior final decision includes a 
copy of a June 1981 private treatment record addressing 
complaints of knee problems, with X ray said to show a bi 
partite right patella, normal left, and diagnosed bilateral 
patello-femoral arthralgia, rule out chondromalacia, chronic 
with acute flare up.  

Also received after the prior final decision is the veteran's 
testimony from his May 2000 Travel Board hearing.  At this 
hearing he testified that he has knee problems, and wears a 
brace if he walks any distance.  He testified that the knee 
locks up on occasion.  He testified that he has problems with 
his knees in cold and damp weather.  He acknowledged having 
swelling, stiffness and discomfort.  He stated that he 
recently received VA treatment for his knee problems and 
indicated that this was done in Northampton.  He added that 
he was supposed to have an appointment in June.

Analysis

The Board finds that the 1981 medical record and the 
veteran's testimony about his knees, is "new" as it was not 
available for review in June 1982, and that it is "material" 
since it bears directly on matters which were the bases of 
the prior denial of service connection.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, as the 
Board finds the medical evidence and the veteran's subjective 
complaints of knee problems added to the record are "new and 
material" to the veteran's claim, the claim is reopened.  See 
38 C.F.R. § 3.156.

The Board observes that subsequent to the most recent RO 
review of this matter was in the July 1998 statement of the 
case prior to the Court's decision in Hodge, which provided a 
more lenient standard for reopening a claim.  Therefore, the 
Board must consider whether the veteran has been prejudiced 
by its decision.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998). 

Having reopened this claim, the Board shall address the 
question of well groundedness in the Remand portion of this 
decision, as the veteran, having alleged recent VA treatment 
for knee problems, has put the VA on notice of the existence 
of specific evidence that, if submitted, might make the claim 
well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for a bilateral 
knee disability, the claim is reopened.  To this extent the 
appeal is granted.


REMAND

Regarding the veteran's claims for an increased evaluation 
for bilateral hearing loss and otitis media, the Board finds 
that the veteran's claims are "well- grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  An allegation of increased disability is sufficient 
to establish a well- grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The Board notes that on September 21, 2000, additional 
evidence pertaining to hearing loss and otitis media was 
received at the Board.  Such evidence has not first been 
considered by the agency of original jurisdiction (AOJ.)  
Pursuant to 38 C.F.R. § 20.1304 (1999), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  Accordingly, the newly received evidence also 
necessitates consideration by the RO.

Furthermore, the Board notes that the veteran's Travel Board 
hearing testimony included assertions that he was scheduled 
for a VA examination for his ear conditions in May 2000.  
There is no record of such examination associated with the 
claims file; and it is unclear whether such examination was 
actually conducted.  

Finally, the Board observes that the laws and regulations 
governing the evaluation of diseases of the ear were changed 
during the course of the veteran's appeal, effective June 10, 
1999. See 38 C.F.R. § 4.87.  The new regulations include two 
rating codes for otitis media.  For chronic suppurative 
otitis media, mastoiditis, or cholesteatoma, a 10 percent 
evaluation is to be assigned during suppuration, or with 
aural polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull are to be evaluated separately. 38 C.F.R. § 4.87, 
Code 6200 (1999).  Chronic nonsuppurative otitis media with 
effusion (serous otitis media), is to be evaluated according 
to hearing impairment. 38 C.F.R. § 4.87, Code 6201.  When a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not yet addressed the revised 
regulations, and should be afforded an opportunity to do so, 
to include scheduling another examination if necessary.  

The Board notes that the veteran has alleged tinnitus 
following an episode of acoustic trauma during active duty 
for training in the Reserves, when he was serving on a 
weekend drill at the 35th Infantry, in February 1983.  
Records from that Reserve unit should be obtained pertaining 
to this incident if available.  

Moreover, the Board notes that on September 21, 2000, 
additional evidence that includes reference to tinnitus was 
received at the Board.  Such evidence has not first been 
considered by the AOJ.  Pursuant to 38 C.F.R. § 20.1304 
(1999), pertinent evidence received by the Board under this 
section necessitates a return of the case to the AOJ for 
review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral.  Accordingly, the newly 
received evidence also necessitates consideration by the RO.

Regarding the claim for entitlement to service connection for 
both knees, new and material evidence having been presented, 
the Board must determine, immediately upon reopening the 
claim, whether the reopened claim is well grounded pursuant 
to 38 U.S.C. § 5107(a) based upon all the evidence and 
presuming its credibility.  Although VA has a duty to assist 
the veteran in the development of a well-grounded claim, 
"absent the submission and establishment of a well-grounded 
claim, [VA] cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim." Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In general, therefore, it must 
first be determined whether the veteran has met his initial 
obligation of submitting evidence of a well-grounded claim; 
that is, one which is plausible. 38 U.S.C.A. § 5107(a); Epps.

The Court has identified a duty, under 38 U.S.C. § 5103(a) 
(West 1991), which arises prior to a determination as to 
whether the claim is well-grounded, to notify a claimant of 
the evidence what is necessary to complete an application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Where the claimant 
references other known and existing potentially relevant 
evidence, he must be informed that such evidence is necessary 
to complete his application. Id., at 80.  VA records are 
considered to be constructively of record; accordingly, the 
RO must obtain any such records of VA treatment.  See Dunn v. 
West, 11 Vet.App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).   

In this matter, the veteran has testified as to recent VA 
treatment for his knee problems.  At his Travel Board hearing 
he testified he recently received VA treatment for his knee 
problems and indicated that this was done in Northampton.  He 
also testified that he was supposed to have an appointment in 
June 2000.  The RO therefore should make every effort to 
obtain these records.  Then if records obtained trigger a 
further duty to assist, a VA examination of the knees should 
be conducted.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development.

1.  An appropriate official at the RO 
should attempt to obtain the veteran's 
personnel and service medical records 
from the veteran's Reserve service in the 
35th Infantry, from February 1983, 
wherein he alleged exposure to acoustic 
trauma at Camp Edwards.  The veteran 
should be contacted to provide as much 
information regarding this service, 
including dates, location, unit and 
brigade information.  Records from that 
Reserve unit should be obtained 
pertaining to this incident if available.  
All records obtained should be added to 
the claims folder.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for ear problems and knee problems, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran, including those mentioned 
above, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims. 

3.  The RO should attempt to locate any 
records from the VA facility in 
Northampton showing recent treatment for 
knee problems.  The report from a VA 
examination for his hearing loss and 
otitis media disorders said to have taken 
place around May 2000, should also be 
obtained.   All treatment records 
obtained, should be made a part of the 
claims folder.  If VA records or the VA 
examination report are not available this 
should be documented in writing.  

4.  Thereafter, if there is sufficient 
evidence to well ground the claim for 
service connection for bilateral knee 
disorders, but not sufficient for a 
favorable disposition, the RO should 
schedule a VA orthopedic evaluation to 
determine the nature and severity of the 
bilateral knee disorders.  The entire 
claims file to include records obtained 
pursuant to the above, should be directed 
to the VA examiner who should give a 
medical opinion regarding the 
relationship between the veteran's 
current right and left knee disability, 
if any, and service.  After review of the 
record and examination of the veteran, 
the examiner is requested to identify the 
nature and extent of any right or left 
knee pathology and determine whether it 
is more likely, less likely, or as likely 
as not that knee disorder began during 
active duty or was aggravated therein.  
The examiner should identify the 
information on which any opinion is 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  

5.  Thereafter, the RO should schedule a 
VA audio-ear disease examination to 
determine the nature and extent of his 
bilateral hearing loss, otitis media.  
All necessary tests should be conducted, 
including an audiogram.  If the claim of 
service connection for tinnitus is well 
grounded, the examiner should express an 
opinion as to whether the veteran has 
tinnitus and if so, whether it is related 
to his service- connected otitis media or 
any other event shown inservice or active 
duty for training.  The rationale for all 
opinions expressed should be provided.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal.  
Regarding the claims for increased 
ratings for right ear hearing loss and 
otitis media the RO should consider these 
claims pursuant to the old and amended 
regulations. 38 C.F.R. §§ 4.85, 4.86, 
4.87.  If any benefit requested on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case. A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should then be returned to the Board 
for further appellate consideration, if otherwise in order.  
By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may 
result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge 



 



